MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00478-CV

MADHURI BONDYOPADHYAY AND PROBIR R. BONDYOPADHYAY, Appellants

                                            V.
BANK OF NEW YORK MELLON FKA BANK OF NEW YORK, AS TRUSTEE FOR
   THE CERTIFICATEHOLDERS OF THE CWABS, INC. ASSET-BACKED
             CERTIFICATES, SERIES 2007-SEA2, Appellee

   Appeal from the 157th District Court of Harris County. (Tr. Ct. No. 2013-17412).


TO THE 157TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 25th day of November 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                   After inspecting the record of the court below, it is the
             opinion of the Court that it lacks jurisdiction over this appeal.
             Accordingly, the Court dismisses the appeal.

                    The Court orders that the appellant, Madhuri
             Bondyopadhyay and Probir R. Bondyopadhyay, pay all
             appellate costs.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered November 25, 2014.

              Per curiam opinion delivered by panel consisting of Justices
              Jennings, Sharp, and Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




February 6, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT